STANLEY, Commissioner.
The petition of Samuel E. Bivens seeking release from custody of warden of the Eddyville Penitentiary upon a writ of ha-beas corpus was denied because of the absence of a showing that the judgment under which he was confined is void.
The petition states that upon his conviction of murder in the Daviess Circuit Court petitioner was being confined upon a sentence of life imprisonment. Petitioner charges that the judgment is void because (1) he was insane at the time of his trial, and the State “did not follow the statute law in trying him under those conditions,” and (2) he was not “properly represented by counsel, therefore the court denied him counsel within the meaning of the law.” Upon these grounds petitioner charges that he was denied due process of law and the protection of his constitutional rights. Appellant’s brief, ostensibly prepared by himself, cites United States Supreme Court decisions upon grounds stated.
No copy of the judgment of conviction and no evidence supporting the conclusions stated in the petition were filed. The trial court properly denied habeas corpus upon the unsustained allegations.
Judgment affirmed.